ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
Guam Industrial Services, Inc.,            )     ASBCA No. 59075
 d/b/a Guam Shipyard                       )
                                           )
Under Contract No. 000000-00-0-0000        )

APPEARANCES FOR THE APPELLANT:                    David J. Taylor, Esq.
                                                   Montgomery Fazzone & Taylor PLLC
                                                   Washington, DC

                                                  David B. Dixon, Esq.
                                                   Buchanan Ingersoll & Rooney PC
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Ronald J. Borro, Esq.
                                                  Navy Chief Trial Attorney
                                                 Stephanie Cates-Harman, Esq.
                                                  Assistant Director
                                                 John Noel, Esq.
                                                  Trial Attorney

                                  ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: 12 February 2014



                                          ~    Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59075, Appeal of Guam Industrial
Services, Inc., d/b/a Guam Shipyard, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2